DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/21.

Claim Objections
Claim 5 objected to because of the following informalities: 
Claim 5 recites: “the at least one magnetic or metallic flag comprises at least one bolt threaded into the detection wheel” and depends from claim 3 which recites that “the detection wheel comprises at least one magnetic or metallic flag [….]”. In other words, claim 3 had already recited the at least one magnetic or metallic flag as a sub-element of the detection wheel. While it is clear what applicant’s intend is and the current error presented in claim 5 appears to be typographical in nature, the examiner recommends reciting claim 5 as “the at least one magnetic or metallic flag comprises at least one threaded bolt” or similar grammatical variation. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weiner (US 4091451 A).

Regarding claim 13, Weiner teaches a system for use in a mineral extraction system, comprising: 
a detection wheel (Fig 1, detection wheel 40, 42, and their common shaft) configured to be rotatably mounted on a roller shaft that is configured to drive rotation of a roller of a spinner assembly (Fig 1, as conveyed by the present phrasing of the claim, the roller shaft and its recited particulars are not required by the claim. The detection wheel as identified is able to be at least indirectly mounted on a roller shaft with the recited particulars. The detection wheel is rotatable see e.g. Column 3, lines 40-45, “bottom wheel 40 is provided which frictionally engages and rides on the outer surface of the coupling 16”), wherein the detection wheel is configured to contact a first tubular structure (Column 3, lines 40-45, “bottom wheel 40 is provided which frictionally engages and rides on the outer surface of the coupling 16”) while the spinner assembly is in a closed position about the first tubular structure and as the spinner assembly rotates the first tubular structure (while not positively recited and therefore not a required structural element of the claim, Fig 1, spinner assembly comprising at least jaws 12 are closed around tubular 14); and 
a sensor (Fig 1, microswitch 46) configured to be supported within a frame of the spinner assembly (Fig 1, microswitch 46 is able to be placed within a frame of a spinner assembly; the examiner notes again the frame of a spinner assembly is not a presently required by the claim; the examiner additionally notes that the microswitch is supported within a bracket/frame extending down from the main arm portion as seen), wherein the sensor is configured to detect rotation of the detection wheel (Column 3, lines 46-49, “projections 44 are provided on the actuator wheel 42 so as to engage actuating arm 45 of a second microswitch 46” as the wheel 40/42 rotates).  

Regarding claim 14, Weiner further teaches a controller Fig 1, micro-processor 60) configured to receive a signal indicative of rotation of the detection wheel from the sensor and to identify rotation of the first tubular structure based on the signal (Fig 1, Column 3, lines 45-49, “a series of pulses or counts to line 48 to provide an indication of the rotation turns of coupling 16” to the microprocessor 60; the microprocessor produces an output in the event of adverse rotation conditions and thus at least identified rotation of the tubular to some degree based on the signal see e.g. Column 8, lines 49-53).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 12, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiner (US 4091451 A), in view of McClure (US 20170314350 A1).

Regarding claim 1, Weiner teaches a system for use in a mineral extraction system, comprising: 
a spinner assembly (Fig 1, assembly 10). 
While Weiner teaches a generic spinner assembly operable to rotate a tubular (Column 3, lines 14-16, 40-45, Fig 1, rotatable jaw members engage to rotate pipe 14 and/or 16),  Weiner is silent on the recited particulars of the motor and roller. 
McClure teaches a motor (Fig 5, Para 0042, gear motor e.g. 148 seen in Fig 1. The examiner notes, the embodiment of the device with reference to Fig 5 is being cited as envisioned by McClure and stated in Para 0042, “The drive roller assembly 500 can be used interchangeably with drive rollers 134, 136, 138 (FIG. 1).”) configured to drive rotation of a roller shaft (Para 0042, “drive shaft of a gear motor from 144, 146, 148” is rotated and subsequently used to rotate a roller 500); 
(Fig 5, roller 500) coupled to the roller shaft (Para 0042, “modified sun gear 506 [of roller 500] includes ridges 510 within the opening for engaging the drive shaft of the gear motor 144, 146, 148 (FIG. 1), which provides for rotation”) wherein 
the roller rotates with the roller shaft (Figs 5, 6, Para 0042, “sun gear 506 includes ridges 510 within the opening for engaging the drive shaft of the gear motor 144, 146, 148 (FIG. 1), which provides for rotation of the drive roller 506”), 
the roller is configured to contact a first tubular structure (Figs 5, 6, Para 0042, outer surface of drive roller has characteristics to minimize damage to the tubular and necessarily a configuration for contacting said tubular), and 
the rotation of the roller causes rotation of the first tubular structure until the first tubular structure is spun into a second tubular structure (Para 0056 rollers are operable to “make up drill pipe”, Para 0011, in the art making pipe/connecting pipe involves the spinning connection of at least two tubulars). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Weiner by having his jaw members operate with the roller and motor system as disclosed by McClure because it “evenly applies torque on the tubular and that is easy to repair and maintain” (Para 0012 of McClure).  
(Fig 1, detection wheel 40, 42, and the common shaft between them) coupled to the roller shaft (Fig 1, as the roller shaft of McClure has been incorporated into the jaws 12 of Weiner, the detection wheel 40/42 would at least be indirectly coupled to the roller shaft) and configured to contact the first tubular structure (Column 3, lines 40-45, “bottom wheel 40 is provided which frictionally engages and rides on the outer surface of the coupling 16”), wherein the detection wheel rotates with the first tubular structure and rotates independently of the roller (Column 3, lines 40-45, the wheel as defined rides on the outer surface of the tubular and is responsive to the jaws, which as modified have incorporated rollers, turning the tubular. In other words, the detection wheel does not rotate directly with the roller and is understood to be independent as a result); and 
a sensor (Fig 1, microswitch 46) configured to detect rotation of the detection wheel (Column 3, lines 46-49, “projections 44 are provided on the actuator wheel 42 so as to engage actuating arm 45 of a second microswitch 46” as the wheel 40/42 rotate).  

Regarding claim 6, Weiner further teaches a controller (Fig 1, micro-processor 60) configured to receive a signal from the sensor (Fig 1, 60 receives signal 48 from the sensor 46), to determine rotation of the first tubular structure based on the signal (Fig 1, Column 3, lines 45-49, “a series of pulses or counts to line 48 to provide an indication of the rotation turns of coupling 16” to the microprocessor 60), and to provide an output based on the rotation of the first tubular structure (Fig 1, microprocessor provides an output to e.g. 62, 64, and 98; the microprocessor implements the program of Figs 3A-3C, including its outputs).  

Regarding claim 7, Weiner further teaches wherein the output comprises a control signal to stop the motor (Column 8, lines 49-53, “bad flag is indicated in the RAM 64, the bad lamp 97 and siren 93 are turned on, and the bypass valve 24 is actuated to stop the joint makeup”, Column 3, lines 2-5 valve 24 feeds to the power supply motor, which is the motor coupled to the rollers in the make-up jaw as modified).  

Regarding claim 8, Weiner further teaches a controller (Fig 1, micro-processor 60) configured to receive a signal from the sensor (Fig 1, 60 receives signal 48 from the sensor 46), to determine rotation of the first tubular structure based on the signal (Fig 1, Column 3, lines 45-49, “a series of pulses or counts to line 48 to provide an indication of the rotation turns of coupling 16” to the microprocessor 60), and to provide an output based on the rotation of the first tubular structure  (Fig 1, microprocessor provides an output to e.g. 62, 64, and 98; the microprocessor implements the program of Figs 3A-3C, including its outputs), wherein the output comprises an instruction to cause an output device to provide an audible or a visual indication of rotation of the first tubular structure (Column 8, lines 49-53, “bad flag is indicated in the RAM 64, the bad lamp 97 and siren 93 are turned on”).  

Regarding claim 12, Weiner further teaches wherein the first tubular structure comprises one of a drill pipe section, a drill collar, or a casing section (Column 1, lines 34-35, the invention is directed to pipe on a drilling rig which would constitute a drill pipe. The examiner notes the intended use nature of the claim and the system of Weiner is similarly applicable to at least a drill pipe section).  

Regarding claim 17, Weiner teaches a method of joining a first tubular structure to a second tubular structure of a mineral extraction system using a spinner assembly (Fig 1, Column 3, lines 35-40 “the tongs 10 will make up the threaded connection between the pipe 14 and coupling 16 as well as between the coupling 16 and the pipe section 18”).  
While Weiner teaches a generic spinner assembly operable to rotate a tubular (Column 3, lines 14-16, 40-45, Fig 1, rotatable jaw members engage to rotate pipe 14 and/or 16) Weiner is silent on the recited particulars of the motor and roller. 
McClure teaches operating a motor (Fig 5, Para 0042, gear motor e.g. 148 seen in Fig 1. The examiner notes, the embodiment of the device with reference to Fig 5 is being cited as envisioned by McClure and stated in Para 0042, “The drive roller assembly 500 can be used interchangeably with drive rollers 134, 136, 138 (FIG. 1).”) to drive rotation of a roller shaft (Para 0042, “drive shaft of a gear motor from 144, 146, 148” is rotated and subsequently used to rotate a roller 500) and a roller (Fig 5, roller 500) non-rotatably mounted on the roller shaft (Para 0042, “modified sun gear 506 [of roller 500] includes ridges 510 within the opening for engaging the drive shaft of the gear motor 144, 146, 148 (FIG. 1), which provides for rotation”, in engaging the gear ridges, the roller would rotate with the ), wherein rotation of the roller is configured to cause rotation of the first tubular structure until the first tubular structure is spun into a second tubular structure  (Para 0056 rollers are operable to “make up drill pipe”, Para 0011, in the art making pipe/connecting pipe involves the spinning connection of the two tubulars as modified). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Weiner by having his jaw members operate with the roller and motor system as disclosed by McClure because it “evenly applies torque on the tubular and that is easy to repair and maintain” (Para 0012 of McClure).  
Weiner as modified teaches monitoring, using a sensor (Fig 1, microswitch 46), rotation of a detection wheel (Fig 1, detection wheel 40, 42, and the common shaft between them, Column 3, lines 46-49, “projections 44 are provided on the actuator wheel 42 so as to engage actuating arm 45 of a second microswitch 46”) rotatably mounted on the roller shaft during operation of the motor (Fig 1, as the roller shaft of McClure has been incorporated into the jaws 12 of Weiner, the detection wheel 40/42 is at least indirectly mounted on the roller shaft during operation of the motor; Column 3, lines 40-49, the detection wheel is rotatable), wherein the rotation of the detection wheel is indicative of rotation of the first tubular structure Fig 1, Column 3, lines 40-49, “a series of pulses or counts [generated by rotation of the detection wheel with the tubular] to line 48 to provide an indication of the rotation turns of coupling 16”).  

Regarding claim 18, Weiner further teaches wherein monitoring rotation of the detection wheel comprises detecting one or more flags coupled to the detection wheel using the sensor (Column 45-47, “number of lugs or projections 44 [flags] are provided on the actuator wheel 42 so as to engage actuating arm 45 of a second microswitch 46.”).  

Regarding claim 19, Weiner further teaches determining rotation of the first tubular structure based on a signal generated by the sensor (Fig 1, Column 3, lines 45-49, “a series of pulses or counts to line 48 to provide an indication of the rotation turns of coupling 16” to the microprocessor 60) and providing a control signal to stop operation of the motor if there is no rotation of the first tubular structure (See MPEP 2111.04(II), “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met”. Because the claim is a method claim and is contingent on “no rotation” occurring, the recited control signal is not required under the broadest reasonable interpretation), using a controller (Fig 1, microprocessor 60).  

Regarding claim 20, Weiner further teaches determining one or more of the rotation of the first tubular structure, a rotational speed of the first tubular structure, or a number of rotations of the first tubular structure based on a signal generated by the sensor (Fig 1, Column 3, lines 45-49, “a series of pulses or counts to line 48 to provide an indication of the rotation turns of coupling 16” to the microprocessor 60), using a controller (Fig 1, microprocessor 60).

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiner (US 4091451 A), in view of McClure (US 20170314350 A1), further in view of Jensen (US 20150107342 A1).

Regarding claim 2, Weiner is silent on wherein the sensor comprises a proximity switch.  
	Jensen teaches the sensor comprises a proximity switch (Fig 1, Para 0020 sensors 24 detects nearby windows 26. Para 0014, “Each sensor provides feedback to the controller when the respective sensor senses a window”. A proximity switch by definition is “A sensor and associated equipment which is actuated by the presence of nearby objects.” see https://encyclopedia2.thefreedictionary.com/proximity+switch).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Weiner by having the sensor and detected ring as disclosed by Jensen because dimple substitution of one known element (the actuation wheel 42 and accompanying sensor 45 of Weiner) for another (the sensors 24 and detection ring 34 of Jensen) to obtain predictable results (The device of Jensen is usable for “monitoring rotation of components in rotary equipment” (Para 0001) in a wide array of industries (Para 0002)).  Also, using the device of Jensen would “to improve the monitoring of rotating components while reducing the cost, size, load, stress, and overall impact of the monitoring equipment on the rotating components” (Para 0002).


	Jensen teaches the detection wheel comprises at least one magnetic or metallic flag detectable by the sensor (In view of dependent claim 4, the magnetic flags are considered to be the windows 26 of the detection ring 34 which as modified is part of the detection wheel including the common shaft of Weiner. Para 0020, windows 26 include “raised portions of the measurement strip 34, or differently textured portions of the measurement strip 34”, Para 0029, the detection ring 34 is made “from substantially one material, such as metal” or in other words, the flags are raised portions made of metal; in view of dependent claim 5, the at least one metallic flag is considered to be detection ring 34 as a whole which is “made “from substantially one material, such as metal” see Para 0029 i.e. at least one metallic flag which possesses sub-elements detected by sensor 24).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Weiner by having the sensor and detected ring as disclosed by Jensen because dimple substitution of one known element (the actuation wheel 42 and accompanying sensor 45 of Weiner) for another (the sensors 24 and detection ring 34 of Jensen to be placed on the common shaft of Weiner) to obtain predictable results (The device of Jensen is usable for “monitoring rotation of components in rotary equipment” (Para 0001) in a wide array of industries (Para 0002)).  Also, using the device of Jensen would “to improve the monitoring of rotating components while reducing the cost, size, load, 

Regarding claim 4, Weiner as modified further teaches wherein the at least one magnetic or metallic flag comprises multiple flags positioned circumferentially about the detection wheel (Para 0018 of Jensen, “the windows 26 may be circumferentially spaced at different angular positions or spacings circumferentially about the axis 20”).  

Regarding claim 5, Weiner as modified further teaches wherein the at least one magnetic or metallic flag comprises at least one bolt threaded into the detection wheel (Para 0030 of Jensen, the ends 106, 108 of the detection ring may include “a fastener 110 (e.g., screw, bolt, snap, clasp, hook) to secure the measurement strip 34 about the shaft 16”. A bolt, by definition, is threaded see e.g. https://www.thefreedictionary.com/bolt definition 3).  

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiner (US 4091451 A), in view of Jensen (US 20150107342 A1).

Regarding claim 15, Weiner is silent on wherein the sensor comprises a proximity switch.  
	Jensen teaches the sensor comprises a proximity switch (Fig 1, Para 0020 sensors 24 detects nearby windows 26. Para 0014, “Each sensor provides feedback to the controller when the respective sensor senses a window”. A proximity switch by definition is “A sensor and associated equipment which is actuated by the presence of nearby objects.” see https://encyclopedia2.thefreedictionary.com/proximity+switch).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Weiner by having the sensor and detected ring as disclosed by Jensen because dimple substitution of one known element (the actuation wheel 42 and accompanying sensor 45 of Weiner) for another (the sensors 24 and detection ring 34 of Jensen) to obtain predictable results (The device of Jensen is usable for “monitoring rotation of components in rotary equipment” (Para 0001) in a wide array of industries (Para 0002)).  Also, using the device of Jensen would “to improve the monitoring of rotating components while reducing the cost, size, load, stress, and overall impact of the monitoring equipment on the rotating components” (Para 0002).

Regarding claim 16, Weiner is silent on the detection wheel comprises at least one magnetic or metallic flag detectable by the sensor.  
	Jensen teaches the detection wheel comprises at least one magnetic or metallic flag detectable by the sensor (In view of dependent claim 4, the magnetic flags are considered to be the windows 26 of the detection ring 34 which as modified is part of the detection wheel including the common shaft of Weiner. Para 0020, windows 26 include “raised portions of the measurement strip 34, or differently textured portions of the measurement strip 34”, Para 0029, the detection ring 34 is made “from substantially one material, such as metal” or in other words, the flags are raised portions made of metal; in view of dependent claim 5, the at least one metallic flag is considered to be detection ring 34 as a whole which is “made “from substantially one material, such as metal” see Para 0029 i.e. at least one metallic flag which possesses sub-elements detected by sensor 24).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Weiner by having the sensor and detected ring as disclosed by Jensen because dimple substitution of one known element (the actuation wheel 42 and accompanying sensor 45 of Weiner) for another (the sensors 24 and detection ring 34 of Jensen to be placed on the common shaft of Weiner) to obtain predictable results (The device of Jensen is usable for “monitoring rotation of components in rotary equipment” (Para 0001) in a wide array of industries (Para 0002)).  Also, using the device of Jensen would “to improve the monitoring of rotating components while reducing the cost, size, load, stress, and overall impact of the monitoring equipment on the rotating components” (Para 0002).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Regarding claim 1, U.S. Patent No. 10697260 recites a system for use in a mineral extraction system (Claim 1, Column 13, line 27), comprising: 
a spinner assembly (Claim 1, Column 13, line 29), comprising: 
a motor configured to drive rotation of a roller shaft (Claim 1, Column 13, line 33); 
a roller coupled to the roller shaft (Claim 1, Column 13, line 34) wherein 
the roller rotates with the roller shaft (Claim 1, Column 13, line 35), 
the roller is configured to contact a first tubular structure (Claim 1, Column 13, line 36-37), and 
the rotation of the roller causes rotation of the first tubular structure until the first tubular structure is spun into a second tubular structure (Claim 1, Column 13, line 38-40); 
a detection wheel coupled to the roller shaft and configured to contact the first tubular structure, wherein the detection wheel rotates with the first tubular structure and rotates independently of the roller (Claim 1, Column 13, line 41-46); and 
(Claim 1, Column 13, line 49-50).  

Regarding claim 2, U.S. Patent No. 10697260 recites wherein the sensor comprises a proximity switch (Claim 2).  

Regarding claim 3, U.S. Patent No. 10697260 recites wherein the detection wheel comprises at least one magnetic or metallic flag detectable by the sensor (Claim 3).  

Regarding claim 4, U.S. Patent No. 10697260 recites wherein the at least one magnetic or metallic flag comprises multiple flags positioned circumferentially about the detection wheel (Claim 4).  

Regarding claim 5, U.S. Patent No. 10697260 recites wherein the at least one magnetic or metallic flag comprises at least one bolt threaded into the detection wheel (Claim 5).  

Regarding claim 6, U.S. Patent No. 10697260 recites comprising a controller configured to receive a signal from the sensor, to determine rotation of the first tubular structure based on the signal, and to provide an output based on the rotation of the first tubular structure (Claim 6).  

Regarding claim 7, U.S. Patent No. 10697260 recites wherein the output comprises a control signal to stop the motor (Claim 6).  
(Claim 7).  

Regarding claim 12, U.S. Patent No. 10697260 recites wherein the first tubular structure comprises one of a drill pipe section, a drill collar, or a casing section (Claim 11).  

Regarding claim 13, U.S. Patent No. 10697260 recites a system for use in a mineral extraction system, comprising: 
a detection wheel configured to be rotatably mounted on a roller shaft that is configured to drive rotation of a roller of a spinner assembly (Claim 13, Column 14, lines 34-36), wherein the detection wheel is configured to contact a first tubular structure while the spinner assembly is in a closed position about the first tubular structure and as the spinner assembly rotates the first tubular structure (Claim 13, Column 14, lines 36-40); and 
a sensor configured to be supported within a frame of the spinner assembly, wherein the sensor is configured to detect rotation of the detection wheel (Claim 13, Column 14, lines 41-43).  

(Claim 14).  

Regarding claim 15, U.S. Patent No. 10697260 recites wherein the sensor comprises a proximity switch (Claim 15).  

Regarding claim 16, U.S. Patent No. 10697260 recites wherein the detection wheel comprises at least one magnetic or metallic flag detectable by the sensor (Claim 16).  

Regarding claim 17, U.S. Patent No. 10697260 recites a method of joining a first tubular structure to a second tubular structure of a mineral extraction system using a spinner assembly (Claim 17, Column 14, lines 53-54), comprising: 
operating a motor to drive rotation of a roller shaft and a roller non-rotatably mounted on the roller shaft, wherein rotation of the roller is configured to cause rotation of the first tubular structure until the first tubular structure is spun into a second tubular structure (Claim 17, Column 14, lines 59-64); and 
monitoring, using a sensor, rotation of a detection wheel rotatably mounted on the roller shaft during operation of the motor, wherein the rotation of the detection wheel is indicative of rotation of the first tubular structure (Claim 17, Column 14, lines 64-Column 15, line 2).  

(Claim 18).  

Regarding claim 19, U.S. Patent No. 10697260 recites comprising determining rotation of the first tubular structure based on a signal generated by the sensor and providing a control signal to stop operation of the motor if there is no rotation of the first tubular structure, using a controller (Claim 19).  

Regarding claim 20, U.S. Patent No. 10697260 recites comprising determining one or more of the rotation of the first tubular structure, a rotational speed of the first tubular structure, or a number of rotations of the first tubular structure based on a signal generated by the sensor, using a controller (Claim 20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THEODORE N YAO/Examiner, Art Unit 3676